DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The previous rejection is being VACATED/WITHDRAWN.
Response to Arguments
Applicant’s arguments with respect to claims 1 – 4, 6, 8 – 11 and 13 - 20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 11 of U.S. Patent No. 10393270 in view of Hagle (U.S. Patent # 5074748). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the brush seal with a top plate, a back plate, a bristle pack, a first bristle set, a second bristle set, a sliding portion, a support portion having an inner face and a support face is met.
U.S. Patent No. 10393270 does not disclose wherein the sliding backing plate is configured to slide relative to the second bristle set and a chamber defined by an inner face of the sliding portion, the second bristle set, and the first component.

Hagle teaches wherein the sliding backing plate is configured to slide relative to the second bristle set (16 slides relative to second bristle set as seen in examiner annotated fig 5 below) and a chamber defined by an inner face of the sliding portion, the second bristle set, and the first component (chamber between the inner face of 16 and housing 84 as seen in examiner annotated fig 5 below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the second bristle set of Hagle adjacent to the first bristle set in the recess of U.S. Patent No. 10393270 so that some of the bristles resiliently engage the spline seal while the remaining bristles engage sealing surface of the shaft (Hagle Col 4 Lines 46 – 50).


Claims 2, 3, 4, 6, 9, 10, 11, 13, 15, 16, 17 and 18   are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 8, 13, 12, 14, 11, 13, 12 and 14 (respectively) of U.S. Patent No. 10393270 in view of Hagle (U.S. Patent # 5074748). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the brush seal with a top plate, a back plate, a bristle pack, a first bristle set, a second bristle set, a sliding portion, a support portion having an inner face and a support face is met.
U.S. Patent No. 10393270 does not disclose wherein the sliding backing plate is configured to slide relative to the second bristle set and a chamber defined by an inner face of the sliding portion, the second bristle set, and the first component.
Hagle teaches wherein the sliding backing plate is configured to slide relative to the second bristle set (16 slides relative to second bristle set as seen in examiner annotated fig 5 below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the second bristle set of Hagle adjacent to the first bristle set in the recess of U.S. Patent No. 10393270 so that some of the bristles resiliently engage the spline seal while the remaining bristles engage sealing surface of the shaft (Hagle Col 4 Lines 46 – 50).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6, 8 – 11 and 13 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagle (U.S. Patent # 5074748).

Regarding claim 1, Hagle discloses a brush seal (fig 5) comprising: a top plate (as seen in examiner annotated fig 5 below);
a back plate (as seen in examiner annotated fig 5 below);
a bristle pack secured at a joint between the top plate (as seen in examiner annotated fig 5 below) and the back plate (as seen in examiner annotated fig 5 below), the bristle pack comprising:
a first bristle set extending from the joint (as seen in examiner annotated fig 5 below); and
a second bristle set extending from the joint (as seen in examiner annotated fig 5 below).

a sliding portion (Hagle - portion of 16 as seen in examiner annotated fig 5 below) disposed contiguous with the second bristle set (portion of 16 as seen in examiner annotated fig 5 below); and
a support portion having an inner face and a support face (as seen in examiner annotated fig 5 below), the inner face contacting a distal end of the second bristle set (as seen in examiner annotated fig 5 below); and the support face configured to support at least a portion of the first bristle set (as seen in examiner annotated fig 5 below).
wherein the sliding backing plate is configured to slide relative to the second bristle set (16 slides relative to bristles, fig 5).

    PNG
    media_image1.png
    746
    1034
    media_image1.png
    Greyscale


Regarding claim 2, Hagle discloses the brush seal, wherein the second bristle set is configured to exert a first pushing force on the inner face of the support portion to outwardly bias the sliding backing plate (second bristle set is capable of pushing on the inner face of support portion as seen in examiner annotated fig 5 below of Hagle).
Regarding claim 3, Hagle discloses the brush seal, further comprising a chamber (as seen in examiner annotated fig 5 below) defined at least in part by an inner face of the sliding portion and the second bristle set (as seen in examiner annotated fig 5 below).
Regarding claim 4, Hagle discloses the brush seal, further comprising a slide assist (102, fig 5) configured to exert a second pushing force on the inner face of the sliding portion to outwardly bias the sliding backing plate (102 capable of pushing force on the inner face as seen in examiner annotated fig 5 below).

Regarding claim 8, Hagle discloses a seal compartment (fig 5), comprising: a first component (84);
a second component (10); and
a brush seal configured to provide a seal between the first component and the second component (brush seal between 84 and 10), and attached to the first component (brush seal attached to 84, Col 4, Lines 10 – 11), the brush seal comprising:
a top plate (as seen in examiner annotated fig 5 below);
a back plate (as seen in examiner annotated fig 5 below);
a bristle pack secured at a joint between the top plate and the back plate (as seen in examiner annotated fig 5 below), the bristle pack comprising:

a second bristle set extending from the joint (17 extending from the joint of 15, 22 and 21, fig 1); and 
a sliding backing plate (16) comprising:
a sliding portion (as seen in examiner annotated fig 5 below) disposed between the second bristle set and the first component (as seen in examiner annotated fig 5 below); and
a support portion having an inner face and a support face (as seen in examiner annotated fig 5 below), the inner face contacting a distal end of the second bristle set (as seen in examiner annotated fig 5 below); and the support face configured to support at least a portion of the first bristle set (as seen in examiner annotated fig 5 below).
wherein the sliding backing plate is configured to slide relative to the first component (16 capable of sliding relative to 84).

Regarding claim 9, Hagle discloses the seal compartment, wherein the second bristle set is configured to exert a first pushing force on the inner face of the support portion to outwardly bias the sliding backing plate toward the second component, and to maintain contact between the sliding backing plate and the second component (second bristle set is capable of pushing on the inner face of support portion as seen in examiner annotated fig 5 below toward 10, and capable of maintaining contact between them).
Regarding claim 10, Hagle discloses the seal compartment, further comprising a chamber defined by an inner face of the sliding portion, the second bristle set, and the first component (as seen in examiner annotated fig 5 below).
Regarding claim 11, Hagle discloses the seal compartment, the brush seal further comprising a slide assist configured to exert a second pushing force on the inner face of the sliding portion to outwardly bias the sliding backing plate toward the second component (Hagle 102 between the inner face of 16 and 10, fig 1 biasing 16 towards 10).

Regarding claim 14, Hagle discloses a gas turbine engine (abstract, fig 5) comprising: a first engine component (84);
a second engine component (10);
a seal cavity extending between the first engine component and the second engine component (cavity between 84 and 10, fig 1); and a brush seal secured to the first engine component within the seal cavity (pack of bristles secured to housing 84), the brush seal comprising; a top plate (as seen in examiner annotated fig 5 below); a back plate (as seen in examiner annotated fig 5 below);
a bristle pack secured at a joint between the top plate and the back plate (as seen in examiner annotated fig 5 below), the bristle pack comprising:
a first bristle set extending from the joint (as seen in examiner annotated fig 5 below); 
a second bristle set extending from the joint (as seen in examiner annotated fig 5 below); and 

a sliding portion disposed between the second bristle set and the first component (as seen in examiner annotated fig 5 below); and
a support portion having an inner face and a support face (as seen in examiner annotated fig 5 below), the inner face contacting a distal end of the second bristle set (as seen in examiner annotated fig 5 below); and the support face configured to support at least a portion of the first bristle set (as seen in examiner annotated fig 5 below);
wherein the sliding backing plate is configured to slide relative to the first engine component (16 capable of sliding relative to housing 84).

Regarding claim 15, Hagle discloses the gas turbine engine, wherein the second bristle set is configured to exert a first pushing force on the inner face of the support portion to outwardly bias the sliding backing plate toward the second engine component, and to maintain contact between the sliding backing plate and the second engine component (See rejection to claim 9).
Regarding claim 16, Hagle discloses the gas turbine engine, further comprising a chamber within the seal cavity defined by an inner face of the sliding portion, the second bristle set, and the first engine component (See rejection to claim 10).
Regarding claim 17, Hagle discloses the gas turbine engine, the brush seal further comprising a slide assist configured to exert a second pushing force on the inner face of the sliding portion to outwardly bias the sliding backing plate toward the second engine component (See rejection to claim 11).
Regarding claim 18, Hagle discloses the gas turbine engine, wherein the brush seal further comprises at least one fluid flow passage in flow communication with the chamber, the at least one fluid flow passage configured to provide a pressurized fluid passage to the chamber (See rejection to claim 13).
Regarding claim 19, Hagle discloses the gas turbine engine, wherein the first engine component is a nonrotating component (intended use limitation, housing of Hagle is capable of being non-rotating) and the second engine component is a non-rotating component (intended use limitation, Hagle 10 is capable of being non-rotatable).
Regarding claim 20, Hagle discloses the gas turbine engine, wherein the first engine component is a nonrotating component (intended use limitation, housing of Hagle is capable of being non-rotating) and the second engine component is a rotating component (intended use limitation, Hagle 10 is capable of being rotatable).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hagle in view of Short (U.S. Patent # 5351971).

Regarding claim 6, Hagle discloses the brush seal.
Hagle does not disclose wherein the slide assist further comprises at least one fluid flow passage in flow communication with the chamber, the at least one fluid flow passage configured to provide a pressurized fluid passage to the chamber.
However, Short teaches wherein the slide assist further comprises at least one fluid flow passage (130, fig 1) in flow communication with the chamber (130 with 80, fig 1, Col 4, Lines 23 – 26), the at least one fluid flow passage configured to provide a pressurized fluid passage to the chamber (130 with 80, fig 1, Col 4, Lines 23 – 26).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine a flow passage of Short in the slide assist of Hagle to raise or lower the chamber pressure as required using the flow passage (Shot Col 4 Lines 17 – 22).

Regarding claim 13, the combination of Hagle and Short discloses the seal compartment, wherein the slide assist further comprises at least one fluid flow passage in flow communication with the chamber, the at least one fluid flow passage configured to provide a pressurized fluid passage to the chamber ( See rejection to Claim 6).



    PNG
    media_image1.png
    746
    1034
    media_image1.png
    Greyscale

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675